 

SENIOR EXECUTIVE RETENTION AGREEMENT (the “Agreement”), dated as of March 24,
2011 (the “Effective Date”) by and between the SRA International, Inc., a
Delaware corporation (the “Company”) and Jeff Rydant  (the “Executive”).

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company and its affiliated companies will have the continued dedication of the
Executive, notwithstanding the possibility, threat or occurrence of a Potential
Change in Control or a Change in Control of the Company. The Board believes that
it is imperative to diminish the inevitable distraction of the Executive by
virtue of the personal uncertainties and risks created by the circumstances
surrounding a Potential Change in Control or a Change in Control and to
encourage the Executive’s full attention and dedication to the Company and its
affiliated companies currently and in the event of any Potential Change in
Control or Change in Control (and, under certain circumstances, in the event of
the termination or abandonment of a Change in Control transaction), and to
provide the Executive with compensation and benefits arrangements which ensure
that the compensation and benefits expectations of the Executive will be
satisfied and which are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement. Capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth in Appendix A.

 

1. Term. The “Term” of this Agreement is the period commencing on the Effective
Date and ending on the second anniversary thereof; provided, however, that
commencing on the first anniversary of the Effective Date, and on each annual
anniversary thereof (such date and each annual anniversary thereof shall be
hereinafter referred to as the “Renewal Date”), unless previously terminated,
the Term shall be automatically extended so as to terminate two years from such
Renewal Date, unless at least six months prior to the Renewal Date the Board
shall give written notice to the Executive that the Term not be so extended.
Notwithstanding any notice to the Executive that the Term shall not be extended,
the Term shall automatically be extended so as to expire two years following the
date of any Agreement Trigger. In the event a Change in Control occurs during
the Term, the Term shall be further extended until the end of the Employment
Period or, if longer, until the Company has satisfied all of its obligations
hereunder.

 

2. Employment Period. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to continue the Executive in the employ of the Company or
one of its affiliates for the period commencing on the first date on which a
Change in Control occurs during the Term and ending on the second anniversary of
such date (the “Employment Period”).

 

3. Termination of Employment.

 

(a) Termination. The Executive’s employment during the Employment Period
(i) shall automatically be terminated upon the Executive’s death, (ii) may be
terminated by the Company due to the Executive’s Disability, (iii) may be
terminated by the Company with or without Cause and (iv) may be terminated by
the Executive with or without Good Reason.

 

(b) Qualifying Termination. Subject to this Section 3(b), if, and only if, the
Executive is terminated during the Employment Period (i) by the Company for any
reason other than (A) Cause or (B) due to the Executive’s Disability or death or
(ii) by the Executive for Good Reason (a “Qualifying Termination”), the
Executive shall be entitled to the payments and benefits described in Section 4.

 

 

 

 

(c) Disability. The Company may terminate the Executive’s employment during the
Employment Period due to the Executive’s Disability. If the Company determines
in good faith that the Disability of the Executive has occurred during the
Employment Period, it may give to the Executive written notice in accordance
with Section 13(b) of its intention to terminate the Executive’s employment. In
such event, the Executive’s employment with the Company shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”).

 

(d) Notice of Termination. Any termination of the Executive (other than due to
the Executive’s death) during the Employment Period by the Company or by the
Executive shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 13(b).

 

4. Obligations of the Company upon a Qualifying Termination: If the Executive’s
employment with the Company and its affiliates is terminated in a Qualifying
Termination described in Section 3(b):

 

(a) The Company shall pay or provide the Executive’s Accrued Obligations.

 

(b) Contingent upon the Executive executing, delivering and not revoking, and
the expiration of any applicable revocation period applicable to, a general
release in the form attached hereto as Exhibit A within 60 days of the Date of
Termination, the Company shall pay or provide to the Executive the following
benefits or amounts:

 

i. A cash lump sum in an amount equal to the sum of the Executive’s Base Salary
and Target Bonus; provided, however, that such amount shall be paid in lieu of,
and the Executive hereby waives the right to receive, any other amount of
severance relating to salary or bonus continuation to be received by the
Executive upon termination of employment of the Executive under any employment
agreement or severance plan, policy or arrangement of the Company.

 

ii. A cash lump sum in an amount equal to a pro-rata portion of the Executive’s
Target Bonus for the fiscal year in which the Executive’s termination occurs
(determined by multiplying the amount of the Target Bonus by a fraction, the
numerator of which is the number of days during the fiscal year of termination
that the Executive is employed by the Company and the denominator of which is
365) (the “Pro Rata Bonus”); provided that if such Qualifying Termination occurs
before January 1, 2012, the Executive will receive an amount equal to the
greater of (i) the Executive’s Pro Rata Bonus or (ii) the amount by which the
Executive’s target bonus for the fiscal year ending June 30, 2011 exceeds the
annual bonus actually paid to the Executive for the fiscal year ending June 30,
2011. For the sake of clarity, if the Executive has not actually been paid an
annual bonus for the fiscal year ending June 30, 2011 at the time of the
Qualifying Termination, the applicable amount paid to the Executive for the
fiscal year ending June 30, 2011 for purposes of calculating the amount under
clause (ii) shall be $0, but the Executive shall not be entitled to subsequently
receive a bonus payment for the fiscal year ending June 30, 2011.

 

2

 

 

iii. The Company shall provide the Executive with up to $25,000 annually of
outplacement services during the two-year period following the Date of
Termination through and at the facilities of a reputable and experienced vendor
selected by the Executive.

 

iv. If the Executive validly elects COBRA continuation coverage, the Company
shall pay the Executive up to twelve monthly payments in an amount sufficient,
on an after-tax basis, to pay the portion of the premium paid by the Company for
medical coverage for its senior executives. The Company may modify this clause
(iv) to the minimum extent necessary to avoid any penalties imposed by law as a
result of this provision.

 

v. All outstanding equity-based awards granted to the Executive shall be fully
vested and earned, and any outstanding option, stock appreciation right, and
other outstanding award in the nature of a right that may be exercised that was
granted to the Executive and that was not previously exercisable and vested
shall become fully exercisable and vested, and each such right (whether or not
previously vested) held by the Executive as of the Date of Termination shall
remain exercisable in accordance with the applicable terms of such right, but in
any event until the earlier of the expiration of its original term and the six
month anniversary of the Executive’s Date of Termination. Payment in respect of
the underlying awards hereof shall be made in the form of the equity security to
which such awards relate if such securities are then admitted for trading on a
national securities exchange or are then admitted for quotation on a national
quotation system; provided that the Company may instead elect to settle such
awards in cash. If such securities are not so admitted, payment in respect of
the underlying awards described in this subparagraph shall be made in cash based
on the fair market value of the securities (as determined by the board of
directors of the issuer of such shares in good faith) to which such awards
relate.

 

(c) The Company shall continue to pay the Executive’s Annual Base Salary during
the pendency of a dispute over his termination. Amounts paid under this
Section 4(c) are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement.

 

(d) In the event that that any payment that is either received by the Executive
or paid by the Company on the Executive’s behalf or any property, or any other
benefit provided to the Executive under this Agreement or under any other plan,
arrangement or agreement with the Company or any other person whose payments or
benefits are treated as contingent on a change of ownership or control of the
Company (or in the ownership of a substantial portion of the assets of the
Company) or any person affiliated with the Company or such person (but only if
such payment or other benefit is in connection with the Executive’s employment
by the Company) (collectively the “Company Payments”) would be subject to the
tax imposed by Section 4999 of the Code (and any similar tax that may hereafter
be imposed by any taxing authority) (the “Excise Tax”), then the Executive will
be entitled to receive either (A) the full amount of the Company Payments, or
(B) a portion of the Company Payments having a value equal to $1 less than three
(3) times the Executive’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Code) (the “Safe Harbor Amount”), whichever of
clauses (A) and (B), after taking into account applicable federal, state, and
local income taxes and the Excise Tax, results in the receipt by the Executive
on an after-tax basis, of the greatest portion of the Company Payments. Any
reduction of the Company Payments pursuant to the foregoing shall occur in the
following order: (A) any cash severance payable by reference to the Executive’s
base salary or annual bonus; (B) any other cash amount payable to the Executive;
(C) any benefit valued as a “parachute payment;” and (D) acceleration of vesting
of any equity award. Any determination required under this Section 4(d) shall be
made in writing by the independent public accountants of the Company, whose
determination shall be conclusive and binding for all purposes upon the Company
and the Executive. For purposes of making any calculation required by this
Section 4(d), such accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.

 

3

 

 

5. Other Terminations. In the event the Executive’s employment is terminated
during the Employment Period other than in a manner described in Section 3(b),
the Executive (or, as applicable, the Executive’s estate or designated
beneficiaries) shall be entitled to receive the Accrued Obligations.

 

6. Section 409A. Notwithstanding the timing of the payments pursuant to
Section 4, to the extent the Executive would otherwise be entitled to a payment
during the six months beginning on the Date of Termination that would be subject
to the additional tax imposed under Section 409A of the Code if it were made
during such period pursuant to Section 409A(a)(2)(B), (i) the payment will not
be made to the Executive and instead will be made, at the election of the
Company, either to a trust in compliance with Rev. Proc. 92-64 or an escrow
account established to fund such payments (provided that such funds shall be at
all times subject to the creditors of the Company and its affiliates) and
(ii) the payment, together with interest thereon at the rate of “prime” plus 1%,
will be paid to the Executive on the earlier of the six-month anniversary of
Date of Termination or the Executive’s death or disability (within the meaning
of Section 409A of the Code). Similarly, to the extent the Executive would
otherwise be entitled to any benefit (other than a cash payment) during the six
months beginning on the Date of Termination that would be subject to the
additional tax under Section 409A of the Code, the benefit will be delayed and
will begin being provided (together, if applicable, with an adjustment to
compensate the Executive for the delay, with such adjustment to be determined in
the Company’s reasonable good faith discretion) on the earlier of the six-month
anniversary of the Date of Termination or the Executive’s death or disability
(within the meaning of Section 409A of the Code). The Company will establish the
trust or escrow account, as applicable, no later than ten days after the
Executive’s Date of Termination. It is the intention of the parties that the
payments and benefits to which the Executive could become entitled in connection
with termination of employment under this Agreement comply with Section 409A of
the Code. In the event that the parties determine that any such benefit or right
does not so comply, they will negotiate reasonably and in good faith to amend
the terms of this Agreement such that it complies (in a manner that attempts to
minimize the economic impact of such amendment on the Executive and the Company
and its affiliates).

 

4

 

 

For purposes of Section 409A of the Code, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. This Agreement is intended
to comply with the requirements of Section 409A of the Code, and specifically,
with the separation pay exemption and short term deferral exemption of
Section 409A, and shall, in all respects be administered in accordance with
Section 409A. Notwithstanding anything in the Agreement to the contrary,
distributions may only be made under the Agreement upon an event and in a manner
permitted by section 409A of the Code or an applicable exemption. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under Section 409A. Any amounts payable
solely on account of an involuntary separation from service of Employee within
the meaning of Section 409A (including separation from service for Good Reason)
shall be excludible from the requirements of Section 409A, either as involuntary
separation pay or as short-term deferral amounts (e.g., amounts payable under
the schedule prior to March 15 of the calendar year following the calendar year
of involuntary separation) to the maximum possible extent. Any reimbursements or
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

 

Subject to this Section 6, to the extent any payment pursuant to
Section 4(b)(i), (ii), or (iv) is considered to be non-qualified deferred
compensation within the meaning of Section 409A of the Code, such payment shall
be made on the 60th day following the Date of Termination and shall include any
payments that otherwise would have been made before such date.

 

7. Non-Exclusivity of Rights. Except as otherwise expressly provided for in this
Agreement, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of its affiliated companies. Amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of or any contract or agreement with the Company or any of
its affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

 

8. No Offset. The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to
pay, to the fullest extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur at all stages of proceedings, including,
without limitation, preparation and appellate review, as a result of any contest
(regardless of whether formal legal proceedings are ever commenced and
regardless of the outcome thereof) by the Company, the Executive or others of
the validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.

 

5

 

 

9. Nondisclosure of the Company Information. The Executive understands that, for
purposes of this Agreement, Proprietary Information (“Proprietary Information”)
means any and all confidential or proprietary information or trade secrets of
the Company, including, but not limited to, third party information provided to
the Company on a confidential basis, and any confidential or proprietary
information of the Company pertaining to:

 

(a) Product and services sales or marketing information such as the Company’s
technical, management, or cost proposals; bid or proposal information and
strategies; capture plans; indirect cost structure rates; product or services
plans, specifications, and associated software; price lists; current or
potential client information including names, addresses, identifying
information, special needs, purchasing practices, relationship history,
contracts and sales agreements; and competitive analyses including future market
and product direction;

 

(b) Corporate information such as strategic business plans; operating and
financial plans; business plans; financial reports; cost accounting reports;
indirect budgets, proposal budgets; DCAA budget submissions; contract analysis
summaries; revenue recognition reports; telephone lists; other employees’
salaries data; administrative policies and procedures; employee rosters;
organization charts; and all company policies and procedures;

 

(c) Technical information including software code and documentation; data mining
algorithms and techniques; patterns, thresholds and values; and all forms of
research and development, including but not limited to information related to
abandoned or failed technologies or products; and

 

(d) All information which is not generally known to the public or within the
industry or trade in which the Company competes and that gives the Company any
advantage over its competitors, and all physical embodiments of that information
in any tangible form, whether written or machine-readable in nature.

 

Proprietary Information does not include the Executive’s prior inventions,
products, patents or copyrights or academic information generated by the
Executive using only non-Company data. In addition, Proprietary Information does
not include information which (i) is or becomes generally available to the
public other than as a result of a disclosure by the Executive in breach of this
Agreement, (ii) was within the Executive’s possession (as proven by the
Executive) prior to its being furnished to him by or on behalf of the Company,
provided that the Executive believed in good faith that the source of such
information was not bound by a confidentiality agreement with, or other
contractual, legal or fiduciary obligation of confidentiality to, the Company or
any other party with respect to such information, or (iii) becomes available to
the Executive on a non-confidential basis from a source other than the Company
or any of its representatives, provided that the Executive believes in good
faith that such source is not bound by a confidentiality agreement with, or
other contractual, legal or fiduciary obligation of confidentiality to, the
Company or any other party with respect to such information.

 

6

 

 

For the duration of and after the termination of the Executive’s employment with
the Company, the Executive agrees not to disclose, transfer, remove, copy or
use, directly or indirectly, any Proprietary Information for any purpose other
than in the performance of his duties for the Company. The Executive understands
and agrees that disclosures authorized by the Company for the benefit of the
Company must be made in accordance with the Company policies and practices
designed to maintain the confidentiality of Proprietary Information. Further,
the Executive agrees to use all reasonable measures to prevent the unauthorized
use by others of Proprietary Information that the Executive has in the
Executive’s possession or control.

 

In the event the Executive receives a formal demand pursuant to a subpoena or
other validly issued administrative or judicial process or a governmental
request (formal or informal) for any Proprietary Information, the Executive
shall promptly notify the Company and, in the case of a formal demand, tender to
it the defense thereof. Unless the formal demand shall have been timely limited,
quashed, or extended or the governmental request otherwise withdrawn, the
Executive shall thereafter be entitled to comply with such demand or request to
the extent permitted by law. If requested by the Company, the Executive shall
cooperate (at the expense of the Company) in the defense of a formal demand.

 

While the Executive is employed by the Company, (i) the Executive agrees to not
use or rely on the confidential or proprietary information or trade secrets of a
third party in the performance of his work for the Company except when obtained
through lawful means such as contractual teaming agreements, purchase of
copyrights, or other written permission for use of such information, and
(ii) except as otherwise provided by Company policy, the Executive shall obtain
prior written consent from an authorized officer of the Company for any article
he submits for publication or any public speech he delivers that contains
information related to the Company business or that identifies the Executive as
a representative of the Company.

 

10. Nonsolicitation; Nondisparagement. For a period of two (2) years after the
Date of Termination, the Executive will not directly or indirectly (a) solicit
any employee of the Company or any of its subsidiaries or affiliates to
discontinue that person’s employment relationship with the Company or such
entity, or (b) make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, practices or conduct of
the Company, its subsidiaries or affiliates or any officer or director thereof,
except that this provision shall not be interpreted to prevent Executive from
testifying in response to a subpoena. For a period of two (2) years after the
Date of Termination, the Company agrees that the officers and the Board members
of the Company will not make any voluntary statements, written or oral, or cause
or encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, practices or conduct of
the Executive or otherwise disparage the Executive in any manner that is likely
to be harmful to the Executive’s business reputation, except that this provision
shall not be interpreted to preventing any such individuals from testifying in
response to a subpoena.

 

7

 

 

11. Indemnification. During the Employment Period and thereafter, the Company
and its affiliates agrees to indemnify and hold the Executive and the
Executive’s heirs and representatives harmless, to the maximum extent permitted
by law, against any and all damages, costs, liabilities, losses and expenses
(including reasonable attorneys’ fees) as a result of any claim or proceeding
(whether civil, criminal, administrative or investigative), or any threatened
claim or proceeding (whether civil, criminal, administrative or investigative),
against the Executive that arises out of or relates to the Executive’s service
as an officer, director or employee, as the case may be, of the Company, or the
Executive’s service in any such capacity or similar capacity with a subsidiary
or affiliate of the Company or other entity at the request of the Company, both
prior to and after the Commencement of the Term, and to promptly advance to the
Executive or the Executive’s heirs or representatives such expenses upon written
request with appropriate documentation of such expense upon receipt of an
undertaking by the Executive or on the Executive’s behalf to repay such amount
if it shall ultimately be determined that the Executive is not entitled to be
indemnified by the Company. During the Term and thereafter, the Company also
shall provide the Executive with coverage under a current directors’ and
officers’ liability policy to the same extent that it or its affiliates provides
such coverage to its other senior executives of the Company. If the Company
agrees in writing that it is responsible for the costs and resolution of such
proceeding, the Company shall be entitled to assume the defense of any such
proceeding and the Executive will use reasonable efforts at the Company’s
expense to cooperate with such defense. To the extent that the Executive in good
faith determines that there is an actual or potential conflict of interest
between the Company and the Executive in connection with the defense of a
proceeding, the Executive shall so notify the Company and shall be entitled to
separate representation at the Company’s expense by counsel selected by the
Executive (provided that the Company may reasonably object to the selection of
counsel within ten (10) business days after notification thereof) which counsel
shall cooperate, and coordinate the defense, with the Company’s counsel and
minimize the expense of such separate representation to the extent reasonably
consistent with the Executive’s separate defense. The Company shall not be
liable for any settlement of any proceeding effected without its prior written
consent, with such consent not to be unreasonably withheld or delayed.

 

12. Successors. This Agreement is personal to the Executive and without the
prior written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

13. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

 

8

 

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Last home address shown on the Company’s records

If to the Company:

SRA International, Inc.

4350 Fair Lakes Court

Fairfax, VA 22033

Attention: General Counsel

 

or such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

 

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and, prior
to the Effective Date, may be terminated by either the Executive or the Company
at any time.

 

(g) This Agreement may be executed in several counterparts, each of which will
be deemed on original, but all of which taken together constitute one and the
same instrument.

 

(h) For a period of three (3) months after the Date of Termination, the
Executive will continue to abide by the Company’s Insider Trading Policy as in
effect from time to time, including the Trading Window restrictions provided for
therein. To the extent required by law or the Company’s policies as in effect
from time to time governing clawback, recoupment and similar repayment
requirements, the Company may require the Executive to return to the Company any
compensation (including without limitation salary, bonus, equity grants or other
benefits) paid or otherwise granted to the Executive.

 

9

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

 

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

  EXECUTIVE       /S/ JEFFREY RYDANT   Jeff Rydant       SRA INTERNATIONAL, INC.
        By: /S/ STANTON D. SLOANE   Name:    Title: 

 

Signature Page to Executive Retention Agreement

 

11

 

 

APPENDIX A

 

DEFINITIONS

 

1. “Accrued Obligations” means the sum of (a) the Executive’s annual base salary
through the Date of Termination to the extent not theretofore paid; (b) any
accrued personal or banked leave, to the extent not theretofore paid; and (c) to
the extent not theretofore paid or provided, any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company and its affiliated companies (including deferred compensation
arrangements, but excluding severance or termination plans, policies and
arrangements) in accordance with its terms.

 

2. “Agreement Trigger” means the earliest date on which any of the following
events occurs (a) a Potential Change in Control occurs, (b) the Board approves a
plan of complete liquidation or dissolution of the Company, (c) a Change in
Control occurs pursuant to Section 5(a), (b) or (d) below or (d) a definitive
agreement is signed by the Company which provides for a transaction that, if
approved by shareholders or consummated, as applicable, would result in a Change
in Control pursuant to Section 5(c) or (d) below.

 

3. “Base Salary” means the greater of the Executive’s annual base salary in
effect immediately prior to (a) the Change in Control and (b) the Executive’s
Date of Termination.

 

4. “Cause” shall mean: (a) the willful and continued failure by the Executive to
perform substantially all of his duties with the Company (other than any such
failure resulting from the Executive’s incapacity due to physical or mental
illness) after a demand for substantial performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed his duties, or
(b) the willful engaging by the Executive in criminal conduct that is materially
and demonstrably injurious to the Company. No act or failure to act, on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
Executive’s action or omission was in, or not opposed to, the best interests of
the Company. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board of based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. It is also
expressly understood that the Executive’s attention to matters not directly
related to the business of the Company shall not provide a basis for termination
for Cause so long as the Board has approved the Executive’s engagement in such
activities. Notwithstanding the foregoing, “Cause” for termination the Executive
shall not exist unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three quarters of the entire membership of the Board at a meeting of
the Board called and held for the purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board the Executive was guilty of the conduct set forth above in (a) or
(b) of this paragraph and specifying the particulars thereof in detail.

 

12

 

 

5. “Change in Control” shall mean any of the following:

 

a. New Significant Shareholder: Any Person (as defined in Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”), as amended
to include syndicates or groups) becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing thirty-five percent
(35%) or more of the combined voting power of then outstanding securities of the
Company (“Outstanding Company Voting Securities”); provided, however, that:

 

i. such Person shall not include (w) the Company or any subsidiary of the
Company, (x) a corporation or other entity owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company, (y) an employee benefit plan (or related trust)
sponsored or maintained by the Company or any subsidiary of the Company, or
(z) Ernst Volgenau, William Brehm or any “Permitted Transferee” (used herein as
defined in the Amended and Restated Certificate of Incorporation of the Company)
of either Mr. Volgenau or Mr. Brehm so long as such transferee continues to so
qualify as a Permitted Transferee (collectively, “Excluded Persons”);

 

ii. any acquisition in connection with a corporate transaction that does not
constitute a Change in Control under clause c, below shall not constitute a
“Change in Control hereunder”; and

 

iii. no crossing of such 35% threshold shall be a “Change in Control” if it is
caused (x) solely as a result of an acquisition by the Company of its voting
securities or (y) solely as a result of an acquisition of voting securities of
the Company directly from the Company, in either case until such time thereafter
as such Person acquires additional voting securities other than directly from
the Company, and, after giving effect to such transaction, such Person owns
securities representing 35% or more of the combined voting power of then
outstanding securities of the Company.

 

b. Material Change in Board of Directors: Individuals who, as of the Effective
Date, constitute the Board (such individuals being referred to as the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act relating to the election of the directors of the Company)
shall be, for purposes of this Agreement, considered as though such person were
a member of the Incumbent Board; or

 

13

 

 

c. Merger or Asset Sale and Material Change in Shareholders and Board: A merger,
consolidation, reorganization or share exchange of the Company (including a
transaction involving a subsidiary of the Company that is intended to effect a
change in control of the Company), or sale of all or substantially all of the
assets of the Company and its subsidiaries on a consolidated basis, unless,
immediately following such transaction, all of the following shall apply:
(A) all or substantially all of the beneficial owners of the Company immediately
prior to such transaction will beneficially own in substantially the same
proportions, directly or indirectly, more than 50% of the combined voting power
of the then outstanding voting securities of the corporation or other entity
resulting from such transaction (including, without limitation, a corporation or
other entity which, as a result of such transaction, owns the Company or all or
substantially all of the Company assets, either directly or through one or more
subsidiaries) (the “Successor Entity”), (B) no Person (other than Ernst
Volgenau, William Brehm or any Permitted Transferee of either Mr. Volgenau or
Mr. Brehm so long as such transferee continues to so qualify as a Permitted
Transferee) will be the beneficial owner, directly or indirectly, of 35% or more
of the combined voting power of the then outstanding voting securities of the
Successor Entity, and (C) at least a majority of the members of the board of
directors of the Successor Entity will be Incumbent Directors.

 

All terms used in this definition shall be interpreted in a manner consistent
with the Exchange Act.

 

6. “Date of Termination” shall mean (a) if the Executive’s employment is
terminated by the Company for Cause, or by the Executive for Good Reason, the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be, (b) if the Executive’s employment is terminated by
the Company other than for Cause or Disability, the Date of Termination shall be
the date on which the Company notifies the Executive of such termination, and
(c) if the Executive’s employment is terminated by reason of Disability, the
Date of Termination shall be the Disability Effective Date.

 

7. “Disability” shall mean the absence of the Executive from the Executive’s
duties with the Company for 180 consecutive business days as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).

 

8. “Good Reason” shall mean the Executive’s termination of employment if the
Executive shall show that any of the following has occurred: (i) a material
adverse change in Executive’s title, duties, position, responsibilities or
compensation; (ii) the assignment of duties materially inconsistent with the
Executive’s duties as of the Effective Date; (iii) a material change in the
Executive’s principal place of employment such that the Executive’s commuting
distance as of the date of the Effective Date increases by more than twenty-five
(25) miles; (iv) a material breach of this Agreement by the Company; or
(v) failure by the Company to obtain written assumption of this Agreement by a
purchaser or successor following a Change in Control. Executive must give the
Company written notice of any Good Reason termination of employment. Such notice
must be given within thirty (30) days following his knowledge of the first
occurrence of a Good Reason circumstance set forth above. Such notice must
specify which of the circumstances set forth above the Executive is relying on
and the particular action(s) or inaction(s) giving rise to such circumstance.
The Good Reason termination shall not be effective if, within ninety (90) days
of Company’s receipt of such notice, the Company remedies the circumstance(s)
giving rise to the notice, or if the Executive’s Date of Termination does not
occur within thirty (30) days after the end of the ninety (90)-day period
provided to the Company to remedy the circumstances giving rise to the notice.

 

14

 

 

9. “Notice of Termination” shall mean a written notice which (a) indicates the
specific termination provision in this Agreement relied upon, (b) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (c) if the Date of Termination is other than the
date of receipt of such notice, specifies the Date of Termination (which, except
in the case of a termination due to a Disability, date shall be not more than
fifteen days after the giving of such notice). The failure by the Executive or
the Company to set forth in the Notice of Termination any fact or circumstances
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company hereunder or preclude the Executive or the
Company from asserting such fact or circumstance in enforcing the Executive’s or
the Company’s rights hereunder.

 

10. “Potential Change in Control” means the occurrence of any of the following:
(a) the Company or any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) publicly announces or
otherwise communicates to the Board in writing an intention to take or to
consider taking actions (i.e., a “bear hug” letter, an unsolicited offer or the
commencement of a proxy contest) which, if consummated or approved by
shareholders, as applicable, would constitute a Change in Control; or (b) any
Person (other than an Excluded Person) directly or indirectly, acquires
beneficial ownership of 15% or more of the Outstanding Company Voting
Securities.

 

11. “Target Bonus” means the greater of the Executive’s target annual bonus in
effect immediately prior to (a) the Change in Control and (b) the Executive’s
Date of Termination.

 

15

 

 

EXHIBIT A

 

GENERAL RELEASE

 

I,                                         , in consideration of and subject to
the performance by SRA International, Inc. (together with its direct and
indirect subsidiaries, the “Company”), of its obligations under Section 4 of the
Senior Executive Retention Agreement, dated as of [—] (the “Agreement”), do
hereby release and forever discharge as of the date hereof the Company and its
respective affiliates and subsidiaries and all present, former and future
directors, officers, agents, representatives, employees, successors and assigns
of the Company and/or its respective affiliates and subsidiaries and direct or
indirect owners (collectively, the “Released Parties”) to the extent provided
herein (this “General Release”). Terms used herein but not otherwise defined
shall have the meanings given to them in the Agreement.

 

1. I understand that any payments or benefits paid or granted to me under
Section 4(b) of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 4(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.

 

2. Except as provided in paragraph 4 and paragraph 10 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date that
this General Release becomes effective and enforceable) and whether known or
unknown, suspected, or claimed against the Company and/or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, ever had, now have, or hereafter may have, by reason of any matter,
cause, or thing whatsoever, from the beginning of my initial dealings with the
Company to the date of this General Release, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to my employment relationship with Company, the terms and conditions
of that employment relationship, and the termination of that employment
relationship (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 

16

 

 

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

 

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in paragraph 2 as of the execution of this General
Release.

 

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

17

 

 

8. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC) or any other self-regulatory organization or governmental
entity.

 

9. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

 

10. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims: (i) arising out of any breach by the Company or by any Released Party
of the Agreement after the date hereof, (ii) for any accrued, vested benefits
under any employee benefit, equity or pension plan of the Company, subject to
the terms and conditions of such plan and applicable law, (iii) for
indemnification or reimbursement of expenses under the Company’s organizational
documents, By-Laws or any agreement concerning indemnification or reimbursement
of expenses, (iv) to director and officer insurance coverage, if any, (v) for
reimbursement of business expenses incurred during the course of my employment
with the Company and in accordance with applicable Company, (vi) to obtain
contribution as permitted by applicable law in an instance in which both I, on
the one hand, and the Company, any affiliate of the Company or any other
Released Party, on the other hand, are held to be jointly liable, or (vii) that
initially arise after the date hereof.

 

11. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  i. I HAVE READ IT CAREFULLY;

 

  ii. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  iii. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

18

 

 

  iv. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

  v. I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  vi. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  vii. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  viii. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:     DATE:  

 

19

 

